Citation Nr: 0422114	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a skin disorder, claimed as chloracne, to 
include on a direct basis and as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1964 and from June 1966 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for his skin disorder, claimed as chloracne which 
he attributes to Agent Orange exposure in Vietnam.  Review of 
the service medical records reflects that the veteran was 
seen in service in Vietnam for a recurrent problem with acne 
and sebaceous gland problems along with hair grown into the 
skin.  VA treatment records dated from August 1991 to August 
1993 show that the veteran was treated for an itchy rash on 
this lower back and crotch and raised circular lesions on 
left thigh and flank.  Diagnoses were tinea pedis and tinea 
corporis.  The veteran reported that his skin problems had 
existed since military service in Vietnam.  At an August 2001 
VA examination for diabetes mellitus, the examiner noted that 
the veteran had had chloracne.  

In several statements of record, the veteran reported that he 
had treatment for his skin disorder at the Dallas VA Medical 
Center (VAMC) beginning 1996 and again beginning in July 
2002.  However, although the record contains VA medical 
records dated from 1985 to 1993 and from August 1999 to May 
2001 from the North Texas Health Care System which includes 
the Dallas VAMC, it does not appear that the RO requested the 
veteran's VA medical/clinical records from the period from 
1996 to 1999 or from July 2002 to present.  

Additionally, VA records do indicate treatment for variously 
diagnosed skin disorders and the veteran's service medical 
records show treatment for skin disorders in service.  VA's 
duty to assist includes obtaining recent medical records and 
thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).     

Accordingly, this case is REMANDED for further development:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 711, 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his skin condition or any records that 
are not currently included in the clams 
file to include Dallas VAMC records from 
1996 to 1999 and from July 2002 to 
present.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  After completion of #1-2 above, the 
veteran should be scheduled for a VA 
dermatology examination to ascertain the 
nature, extent, and appropriate diagnosis 
(if any) of any skin disability, 
including chloracne.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  All medically 
indicated tests should be accomplished.  
All clinical and special test findings 
should be clearly reported.  
Specifically, the examiner is asked to 
clearly report whether the veteran has 
chloracne, other skin disease consistent 
with chloracne, or any skin disability 
listed under 38 C.F.R. § 3.309(e) for 
diseases associated with exposure to 
certain 
herbicide agents.  If the veteran has a 
skin disability (other than chloracne or 
another skin disease consistent with 
chloracne) that is not listed under 38 
C.F.R. § 3.309(e), the examiner is asked 
to opine as to whether such skin 
disability is related to service.

4.  After completion of the above, the 
AMC should review the expanded record, to 
include all evidence received since the 
most recent SOC, and determine whether 
service connection for a skin disorder, 
claimed as chloracne, to include on a 
direct basis and as due to herbicide 
exposure, is warranted.  If the benefit 
remains denied, the AMC should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case (SSOC).  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



